DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is made in response to applicant’s arguments filed on 09/28/2022 wherein: claims 1, 3-11, 13-20 are amended, claims 2 and 12 have been deleted, and new claims 21 and 22 have been added. Accordingly, claims 1, 3-11, 13-22 are now pending. 
Response to Arguments
Applicant’s arguments, filed on 09/28/2022, with respect to the rejection(s) of claims 1, 3-4, 7-11, 13-14, 17-20 under 112(b) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the newly amended limitations. 
Applicant's arguments filed on 09/28/2022 with respect to the 112(b) rejections of claims 5, 6, 15, and 16 regarding the “S-type” and “circle-type” terms, have been fully considered but they are not persuasive. The applicant argues that the "S-type" and "circle-type" cruising control is performed by controlling the cruising route, therefore, the applicant has amended the term "mode" recited in claims 5-6 and 15-16 to “route”. However, the examiner would like to respectfully point out that those terms are considered indefinite because according to MPEP 2173.05, the term “type” (and eventually “S-type” and “circle type”) is indefinite because it is unclear what the term “type” intends to convey. Even though the claims and specification specify that the cruise control is S-type and Circle-type, those terms don't appear to further define the different types of cruise control. Thus, this rejection has been maintained despite the amendment. 

Applicant’s arguments, filed on 09/28/2022, with respect to the rejection of the claims under 101 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Applicant’s arguments, filed on 09/28/2022, with respect to the rejection of the claims under 102(a)(1), and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-11, 13-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 11 recite “starting a slow cruising during non-working hours” and “the working mode refers to a mode for the unmanned vehicle to run during normal working hours”. These limitations are considered indefinite because it is unclear what the non-working hours and the normal working hours specifically refer to. In other words, the terms “non-wroking” and “normal working” in the claims are relative terms which render the claim indefinite. The terms “non-working” and “normal working” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Furthermore, the claims recite “performing work content”. This limitation is also considered indefinite because it is unclear what the work content comprises of, or what it refers to. For example is the work content a transportation schedule (pick up, drop off), or a manufacturing job (loading, unloading) or some other work/job that could be performed by the vehicle. Claims 3-10 and 13-22 depend from claims 1 and 11, include all of their limitations but do not cure their deficiencies, rendering them rejected under the same rationale.
Claims 4, 6, 8, and 10 depend from canceled claim 2, and claims 14, 16, 18, and 19 depend from canceled claim 12. Since claims 2 and 12 are now canceled. Claims 4, 6, 8, 10, are considered incomplete because they depend from cancelled claims, therefore the metes and bounds of the claims are unclear. For examination purposes, the examiner interprets claims 4, 6, 8, and 10 as being dependent from independent claim 1, and claims 14, 16, 18, and 19 are interpreted as being dependent from claim 11. (See claim objection for duplicate claims). 
Claims 5, 6, 15, and 16 recite “S-type” and “circle-type” cruise control. The applicant recites the term “type” which renders the claim indefinite because it was unclear what “type” was intended to convey. Even though the claims and specification specify that the cruise control is S-type and Circle-type, those terms don't appear to further define the different types of cruise control. The metes and bounds of the claim limitation are vague and ill-defined rendering the claim indefinite (see MPEP 2173.05).
Claims 10 and 19 recite “generate a map or determine an operating mode according to a preset quality standard”: However, claims 1 and 11, from which these claims depend, also recite “a map”, and “an operating mode”. Therefore, it is unclear if the map and operating mode recited in claims 10 and 19 are the same as or different from those recited in the claims from which they depend, rendering the metes and bounds of those claims indefinite. For examination purposes, the examiner interprets these terms to be corresponding to the terms recited in the independent claims. 
Claims 21 and 22 recite “switching to the working mode of the unmanned vehicle from the slow cruising mode at the location for performing work content after determining the operating mode of the unmanned vehicle according to the running data”. This limitation is indefinite because the independent claims from which these claims depend recite “determining an operating mode of the unmanned vehicle according to the running data, wherein the operating mode comprises the working mode”. The independent claims provide the intuition that once the operation mode is determined, the vehicle is determined to be in the working mode, since the operating mode comprises the working mode. However, claims 21 and 22 disclose switching from the cruising mode to the working mode “after” the operating mode is determined, which contradicts with the teachings of the independent claims. Claims 21 and 22 provide the intuition that the working mode takes place as a separate step from the operating mode whereas the independent claims recite the operating mode and the working mode to be parallel or mutual modes. The metes and bounds of the claims are indefinite. For examination purposes, the examiner interprets the operating mode to be comprising the working mode (i.e. as recited in the independent claims).
Claim Objections
Claims 4, 6, 8, 14, 16, and 18 are objected under 37 CFR 1.75 as being a substantial duplicate of claims 3, 5, 7, 13, 15, and 17 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). (See 112(b) rejection above).
Claims 1 and 11 are objected to because they recite “operating mode comprises the working mode and location information the working mode refers to” instead of “operating mode comprises the working mode and location information, the working mode refers to”.
Appropriate corrections are required.


Allowable Subject Matter
Claims 1, 3-11, 13-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Deng (CN105735676A) discloses a dynamic smart public transportation environment optimization system which comprises smart bus stops, vehicle-mounted systems arranged on buses and a smart bus scheduling center, wherein the smart bus stops form two-way connection with the smart bus scheduling center in a data transmission manner; the vehicle-mounted systems are connected with the smart bus scheduling center in the data transmission manner; the smart bus stops comprise environment regulation devices and environment sensing devices for sensing ambient parameters of the bus stops
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHIRA BAAJOUR whose telephone number is (313)446-6602. The examiner can normally be reached 7:30 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.B./Examiner, Art Unit 3669                                                                                                                                                                                                        

/RAMI KHATIB/Primary Examiner, Art Unit 3669